57 N.Y.2d 741 (1982)
In the Matter of Steven J. Frome et al., Appellants,
v.
Board of Elections of Nassau County et al., Respondents.
Court of Appeals of the State of New York.
Argued September 9, 1982.
Decided September 10, 1982.
Pamela Schwartz Frome for appellants.
Edward G. McCabe, County Attorney (Arthur Eiberson of counsel), for Board of Elections of Nassau County, respondent.
Steven R. Schlesinger for Allan L. Winick and others, respondents.
Chief Judge COOKE and Judges JASEN, JONES, FUCHSBERG, SWEENEY[*] and KANE[*] concur; Judges GABRIELLI, WACHTLER and MEYER taking no part.
*742MEMORANDUM.
The order of the Appellate Division should be reversed, without costs, and the case remitted to Supreme Court for its consideration of the application of respondents in our court for a direction to the board of elections to provide the enrolled Democratic voters in Nassau County an opportunity to write in the names of candidates for the offices at issue (cf. Matter of Brown v Ulster County Bd. of Elections, 48 N.Y.2d 614).
The designation of the "city or town" in the statement of a witness to a designating petition is a matter of the legislatively mandated content of the petition, i.e., a matter of substance and not of form. It follows then that omission to include the prescribed information is fatal *743 (Matter of Hutson v Bass, 54 N.Y.2d 772; Matter of Alamo v Black, 51 N.Y.2d 716; Matter of Higby v Mahoney, 48 N.Y.2d 15).
Order reversed, without costs, designating petitions invalidated and matter remitted to Supreme Court, Nassau County, for further proceedings in accordance with the memorandum herein.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution.